Citation Nr: 0111313	
Decision Date: 04/18/01    Archive Date: 04/24/01	

DOCKET NO.  00-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to effective date earlier than November 1994, for 
a 100 percent evaluation for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to 
February 1970.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  In a January 1992 rating decision, the veteran was 
awarded service connection for post-traumatic stress disorder 
(PTSD).  He was awarded a 10 percent evaluation for PTSD from 
August 29, 1990.  The veteran was notified of this 
determination that month.  A timely notice of disagreement to 
the January 1992 rating determination was not received from 
the veteran.  

3.  The RO received information that the veteran had been 
hospitalized from April to September 1992 for PTSD, a history 
of alcohol dependence (in partial remission) and a dysthymic 
disorder.  As a result, in a May 1993 rating determination, 
the veteran was awarded a temporary total disability 
evaluation from April to December 1992.  The veteran was also 
awarded an increased evaluation for his PTSD of 30 percent 
from August 29, 1990.  The veteran was notified of this 
determination in May 1993.  A timely notice of disagreement 
to the May 1993 rating determination was not received from 
the veteran.  

4.  In November 1994, the veteran petitioned for a 
reevaluation of his service-connected PTSD.  

5.  Medical evidence received following November 1994 
indicated the severe nature of the veteran's PTSD.  
Accordingly, in a February 2000 rating determination, the RO 
awarded the veteran a 100 percent evaluation for PTSD, 
effective in November 1994.  

6.  Clear and unmistakable error in any RO determination is 
not found.  


CONCLUSION OF LAW

An effective date earlier than November 1994 for a 
100 percent evaluation for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104, 3.105 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in a January 1992 rating decision, the 
veteran was awarded service connection for PTSD.  He was 
awarded a 10 percent evaluation for PTSD from August 1990.  
The veteran was notified of this determination that month.  A 
timely notice of disagreement to the January 1992 rating 
determination was not received from the veteran.  The RO did 
receive information that the veteran had been hospitalized 
from April to September 1992 for PTSD, a history of alcohol 
dependence (in partial remission), and a dysthymic disorder.  
As a result, in a May 1993 rating determination, he was 
awarded a temporary total disability evaluation from April to 
December 1992.  He was also awarded an increased evaluation 
for his PTSD of 30 percent from August 29, 1990.  The veteran 
was notified of this determination in May 1993.  A timely 
notice of disagreement to the May 1993 rating determination 
was not received from the veteran.  

In November 1994, the veteran petitioned for a reevaluation 
of his service-connected PTSD.  The RO appears to have 
received this claim on November 14, 1994.  In this regard, it 
is important to note that while the RO has indicated that it 
received this claim on November 15, 1994, whether the RO 
received this claim on November 14th or 15th will not provide 
a basis to award the veteran an effective date prior to 
November 1994.   

Medical evidence received following November 1994 indicated 
the severe nature of the PTSD.  Accordingly, in a 
February 2000 rating determination, the RO awarded the 
veteran a 100 percent evaluation for PTSD, effective in 
November 1994.  

In his notice of disagreement of April 2000, the veteran 
contended that an earlier effective date for the award of a 
100 percent evaluation for PTSD seemed reasonable in that he 
was hospitalized at a VA facility as early as 1990 and again 
in 1992.  He noted that he had been unable to work since 
1984.  The veteran provided a copy of the April to 
September 1992 hospitalization.  During this hospitalization, 
the veteran's global assessment of functioning (GAF) was 
reported to 45, indicating serious problems or a serious 
impairment in social, occupational, or school functioning 
with some impairment in reality testing or communication.  A 
long history of PTSD symptoms, alcohol dependence, and 
depression was noted.  Increased depression during the past 
five years was also reported.  

In his substantive appeal of May 2000, the veteran stated 
that in 1992 his file revealed that he was isolated from the 
community (including his own family) and that he was unable 
to secure gainful employment.  The veteran contended that his 
PTSD had left him totally incapacitated to earn a living 
since April 1992.  

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board specifically finds that the VA has 
met or exceeded the obligations of both the new and old 
criteria regarding the duty to assist regarding this issue.  
The RO has obtained all pertinent records regarding this 
issue and the veteran has been effectively notified of the 
evidence required to substantiate his claim.  There is no 
indication of existing evidence that could substantiate the 
claim that the RO has not obtained.  The veteran has been 
fully advised of the status of the efforts to develop the 
record as well as the nature of the evidence needed to 
substantiate this claim.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

The veteran appears to contend that he should have been 
awarded a 100 percent evaluation for his PTSD since 
April 1992, if not earlier.  As noted above, the veteran was 
hospitalization from April to September 1992.  However, this 
hospitalization was addressed by RO in a May 1993 rating 
determination.  At this time, the veteran was awarded a 
temporary total disability evaluation from April to 
December 1992.  The veteran's PTSD evaluation was also 
increased to 30 percent effective August 29, 1990.  The 
veteran was notified of this determination that month.  He 
did not appeal this determination to the Board.  Accordingly, 
the May 1993 determination became a final decision in the 
absence of clear and unmistakable error (CUE).  

The veteran has not raised the issue of CUE within a prior RO 
determination.  However, the Board believes it must briefly 
address CUE in order to address the veteran's contentions.  
Under 38 C.F.R. § 3.105(a) (2000), CUE in a prior, unappealed 
RO decision may be found.  Under 38 C.F.R. § 3.105(a) (2000), 
a prior decision must be reversed or amended where evidence 
establishes "clear and unmistakable error".  For CUE to 
exist: 

Either the correct facts, as they were 
known at that time, were not before the 
adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.  

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and 
unmistakable error "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).   

The Board has reviewed the record with this guidance in mind 
and finds that there has been no allegation made that would 
be adequate to raise a valid claim of CUE in any RO decision.  
All the veteran essentially argues is he believes a different 
result should have been reached on the evidence.  This only 
goes to weighing and evaluation of the evidence and that 
argument by definition does not constitute an allegation of 
CUE.  Accordingly, this issue is not before the Board at this 
time.  

Numerous medical opinions regarding the veteran's disability 
have been received following the November 1994 claim.  
However, these disability evaluations cannot provide the 
basis to award the veteran an increased evaluation for his 
service-connected PTSD prior to November 1994.  The medical 
evidence provided by the veteran and the RO following the 
November 1994 claim did not exist at the time of the RO's 
May 1993 determination.  Consequently, this evidence can not 
be the basis to determine that this rating determination was 
clearly and unmistakably wrong.  The medical evidence that 
did exist in May 1993 included the April to September 1992 VA 
hospitalization, which found the veteran coherent with no 
evidence of delusions, hallucinations, or homicidal ideation.  
His abstract thought, memory and orientation were all 
considered to be intact.  Physical findings were essentially 
within normal limits.  

It is again important to note that the veteran received a 
temporary total (100 percent) disability evaluation from 
April to December 1992.  Accordingly, the issue of whether 
the veteran was unemployed during his VA hospitalization is 
not at issue.  The veteran began receiving a 30 percent 
evaluation for his PTSD effective August 29, 1990.

Since the May 1993 rating determination remains final, the 
veteran can not be awarded an increased evaluation for his 
service-connected PTSD prior to the date of the receipt of 
the claim on November 14, 1994, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
1991), 38 C.F.R. § 3.400 (2000), and Link v. West, 12 Vet. 
App. 39 (1998).  The exception to that general rule provides 
that he can receive an effective date of the award of an 
increased rating if the evidence in the file shows that it 
was factually ascertainable that an increase in disability 
occurred within one year from the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).   The 
Court has held, however, that the language of 38 U.S.C.A. 
§ 5110(b)(2) must be read as follows:

The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability has occurred if the application is 
received within one year from such date. 
(Emphasis in original)

Harper v. Brown, 10 Vet. App. 125, 126 (1997); See also 
VAOPGCPREC 12-98. 

As a result, if the increase occurred more than one year 
prior to the date the application is received, the effective 
date must be no earlier than the date of receipt of the 
application.  In this case, the Board has reviewed the 
medical evidence from November 1993 to November 1994.  In the 
opinion of the Board and the RO, the medical evidence 
existing at that time did not provide a basis to find that 
the veteran was entitled to a total rating due to his 
service-connected PTSD.  Therefore, 38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. § 3.400(o)(2) does not provide a basis to warrant 
an effective date earlier than November 1994 for the total 
rating.  A June 1993 VA examination indicates that the 
veteran had been disabled since 1984 due to an industrial 
accident, not his PTSD.  A VA physical examination in 
June 1993 indicated that the veteran appeared "well 
nourished, well developed and in satisfactory general 
health."  He was found to be both alert and cooperative.  
Such findings do not provide a basis to determine that the 
veteran was totally disabled due to his service-connected 
PTSD prior to November 1994.  

With regard to the evidence within the one-year prior to 
November 1994, the Board finds no evidence establishing that 
it was factually ascertainable that an increase had occurred 
within one year prior to this date.  In fact, the medical 
opinions pointing to an increase in disability would not 
clearly support the current determination that the veteran 
was entitled to a 100 percent disability evaluation effective 
in November 1994.  As a result, in this case, the clear 
weight of the probative evidence is against the claim for an 
earlier effective date.  As a result, the benefit of the 
doubt doctrine is not for application.  Accordingly, the 
claim must be denied.  


ORDER

The claim of entitlement to an earlier effective date for the 
award of a 100 percent disability evaluation for PTSD prior 
to November 1994, is denied.  


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

